Case 1:20-cv-00637-JPH-MPB Document 29 Filed 10/22/20 Page 1 of 1 PageID #: 128




                               UNITED STATES DISTRICT COURT                     The Court acknowledges
                               SOUTHERN DISTRICT OF INDIANA                     the Joint Stipulation to
                                   INDIANAPOLIS DIVISION                        Dismiss, dkt. 28.
                                                                                JPH, 10/23/2020
 BRANDON SHURN,                                )                                Distribution via ECF
                                               )
         Plaintiff,                            )
                                               )
 vs.                                           )       Case No: 1:20-cv-637-JPH-MPB
                                               )
 HURBERT BROWN and                             )
 BIG M TRANSPORTATION, INC.,                   )
                                               )
         Defendants.                           )

                               JOINT STIPULATION TO DISMISS

         Come now Plaintiff, Brandon Shurn, and Defendants, Hurbert Brown and Big M

 Transportation, Inc., by respective counsel, and stipulate that Plaintiff’s claims should be

 dismissed in their entirety with each party responsible for their own costs.

         WHEREFORE, the parties respectfully request that the Court dismiss Plaintiff’s claims

 and for all other appropriate relief.

                                                       Respectfully submitted,
                                                       KIGHTLINGER & GRAY, LLP


                                               By:     /s/ Nathan A. Pagryzinski
                                                       Nathan A. Pagryzinski, ID No. 34722-49
                                                       Erin A. Clancy, ID No. 21962-49
                                                       Attorneys for Defendants


                                                       /s/ Bradford J. Smith
                                                       Bradford J. Smith, ID No. 22783-47
                                                       Attorney for Plaintiff
